134 Nev., Advance Opinion We
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                   ANDREW ROBERT ALLEN LASTINE,                           No. 73239
                   Appellant,
                   vs.                                                        F1
                   THE STATE OF NEVADA,
                   Respondent.
                                                                              AUG 3U 2018



                               Appeal from a judgment of conviction, pursuant to a jury
                   verdict, of one count of leaving the scene of an accident involving personal
                   injury. Second Judicial District Court, Washoe County; Patrick Flanagan,
                   Judge.
                               Reversed and remanded.


                   Jeremy T. Bosler, Public Defender, and John Reese Petty, Chief Deputy
                   Public Defender, Washoe County,
                   for Appellant.

                   Adam Paul Laxalt, Attorney General, Carson City; Christopher J. Hicks,
                   District Attorney, and Joseph R. Plater, Appellate Deputy District
                   Attorney, Washoe County,
                   for Respondent.




                   BEFORE SILVER, C.J., TAO and GIBBONS, JJ.




COURT OF APPEALS
       OF
    NEVADA


                                                                                )6 - qo qc52-
                                                       OPINION

                     By the Court, GIBBONS, J.:
                                 The Fourth Amendment to the United States Constitution and
                     Article I, Section 18 of the Nevada Constitution provide that the people
                     possess an inviolable right against unreasonable searches and seizures.
                     Under both provisions, warrantless searches are per se unreasonable
                     subject to a few specific exceptions. One such exception is the consent of a
                     third party who has authority over the premises or effects to be searched.
                                 Though Nevada's jurisprudence has• delineated the basic
                     principles governing consent as an exception to the warrant requirement,
                     this case presents a question concerning that exception that our caselaw
                     does not fully address: how does a person's living arrangement within a
                     third party's residence affect that third party's legal authority to consent to
                     a search of the other person's living space? Additionally, can law
                     enforcement officers rely upon the consent of a third party to search a room
                     within a residence without asking about the living arrangements within
                     that residence?
                                 Looking to federal caselaw, we conclude that law enforcement
                     officers cannot justify a warrantless search of a bedroom inside a home by
                     pointing to the consent of a third party when the third party did not have
                     authority to consent and officers have little or no information about that
                     third party's authority over the bedroom. Accordingly, we instruct law
                     enforcement officers to make sufficient inquiries about the parties' living
                     arrangements and the third party's authority over them before conducting
                     a warrantless search.




COURT OF APPEALS
        OF
     NEVADA
                                                            2
(0) 1947E    c(grp
                                     FACTS AND PROCEDURAL HISTORY
                               On Wednesday, January 7, 2016, Gertrude Green's vehicle was
                   rear-ended by a truck while waiting at a traffic light on her drive home from
                   work, and she suffered a whiplash injury. The driver of the truck drove
                   away after striking Green's car. Green and one witness told first responders
                   they believed the driver was a man.
                               In the debris field on the road, a Nevada Highway Patrol
                   trooper found a license plate that did not belong to Green's car. The trooper
                   ran the plate through dispatch and discovered the plate belonged to a truck
                   registered to Andrew Lastine. Due to concurrent jurisdiction in the area,
                   Washoe County Sheriffs Deputy Francisco Gamboa headed to the address
                   listed on the truck's registration.
                               When he arrived at the address at about 6 p.m., Deputy
                   Gamboa observed a small truck in the driveway with front-end damage and
                   smoke or steam coming from the engine compartment. The license plate
                   matched the one found at the scene of the Green accident. He also saw
                   footprints in the snow leading from the truck to the house located at the
                   address. Based on these observations, Deputy Gamboa initiated a "knock
                   and talk" investigation.'
                                Robert Lastine (Robert) answered the door. Deputy Gamboa
                   identified himself after Robert stepped outside. He then informed Robert
                   about the Green accident and that the license plate found at the scene of
                   the Green accident matched the license plate on the truck. Deputy Gamboa



                         'In a "knock and talk" investigation, police officers "approach the
                   front door of a residence," knock on the door, and seek "to speak to an
                   occupant for the purpose of gathering evidence." Florida v. Jardines, 569
U.S. 1, 21 (2013) (Alito, J., dissenting).
COURT OF APPEALS
         OF
      NEVADA
                                                         3
(0) 194113
                   asked Robert who owned the truck, and Robert told him that his nephew,
                   Andrew Lastine, owned the truck. Robert also told Deputy Gamboa that
                   Lastine was probably in "the back bedroom" of the house. At some point
                   later, Deputy Gamboa asked for permission to enter Robert's house to "find
                   the owner of the truck." Robert apparently said, "go get him."
                               As a safety precaution, Deputy Gamboa waited for a back-up
                   deputy, Deputy Martin Obos, to arrive at the residence before entering the
                   house. He did not attempt to secure a telephonic search warrant or
                   ascertain Lastine's physical condition while he waited. When Deputy Obos
                   arrived, both he and Deputy Gamboa walked into the house, and Robert
                   guided them to a hallway and pointed to a door indicating it led into the
                   back bedroom where he suggested they might find Lastine.
                               According to Deputy Gamboa, he and Deputy Obos stood at the
                   bedroom door, did not knock, but announced "police, sheriffs office." After
                   no response, the deputies pushed the door open. The bedroom was dark,
                   but Deputy Gamboa testified he could make out a bed directly in front of
                   the doorway with a person, later identified as Lastine, on it under a blanket
                   They ordered Lastine to show his hands, but he refused. The deputies
                   entered the bedroom, removed the blanket covering Lastine, and placed him
                   in handcuffs. Inside the bedroom, the deputies saw a pair of tennis shoes
                   with snow and mud on them and snowy, muddy footprints. The deputies
                   removed Lastine from the bedroom and placed him on a couch in the living
                   room.
                               Later, Nevada Highway Patrol Trooper Alyssa Howald arrived
                   at the residence from the scene of the Green accident. She met with Deputy
                   Gamboa outside the house, and he told her that he and Deputy Obos had a
                   suspect in custody inside the house. Deputy Gamboa explained that the

COURT OF APPEALS
        OF
     NEVADA
                                                         4
(0) 1947B
                   footprints that led in the snow from near the driver's side door of the truck
                   to a door at that residence matched the tread on a pair of shoes he found in
                   Lastine's room, where Lastine was located.
                               Trooper Howald entered the house and placed Lastine under
                   arrest. She performed a search of Lastine's person incident to that arrest
                   and found a set of keys in his pants pocket. Without more, Trooper Howald
                   used a key from the set to open the locked truck and started the truck's
                   engine.
                               Trooper Howald transported Lastine to the Washoe County jail.
                   Though Trooper Howald did not ask him any questions, Lastine made
                   several spontaneous remarks, including stating he was an "idiot and that's
                   all that matters."
                               Lastine was charged with one count of leaving the scene of an
                   accident involving personal injury. He moved to suppress the evidence
                   gathered as a result of the deputies' warrantless entry into his bedroom and
                   the trooper's warrantless entry into his vehicle. The district court denied
                   most of Lastine's motion, granting only his request to suppress the fact that
                   the keys Trooper Howald found in his pocket opened and started the truck.
                               Lastine's case proceeded to a jury trial. The jury found him
                   guilty of leaving the scene of an accident involving personal injury. He was
                   sentenced to serve three to ten years in prison. This appeal follows.
                                                   ANALYSIS
                               Lastine argues that the district court erred by denying in part
                   his motion to suppress. In particular, he argues that Robert did not have
                   actual or apparent authority to consent to a search of Lastine's bedroom
                   because that bedroom "was not a commonly shared area." Further, he



COURT OF APPEALS
         OF
      NEVADA
                                                         5
(0) 19471;
                   argues that, given the totality of the circumstances, no exigency existed to
                   justify the deputies' warrantless entry into his bedroom.
                               The Fourth Amendment generally prohibits the warrantless
                   entry of a person's home. See Payton v. New York, 445 U.S. 573, 585-86
                   (1980). Warrantless searches are per se unreasonable, unless an
                   "established and well-delineated exception[ applies.        State v. Lloyd, 129
Nev. 739, 743, 312 P.3d 467, 469 (2013) (quoting Katz v. United States, 389
U.S. 347, 357 (1967)). One exception to the warrant requirement "is the
                   valid consent of a third party who possesses actual authority over or other
                   sufficient relationship to the premises or effects sought to be inspected."
                   State v. Taylor, 114 Nev. 1071, 1079, 968 P.2d 315, 321 (1998) (citing United
                   States v. Matlock, 415 U.S. 164, 171 (1974)). Even if it later turns out that
                   the third party did not have actual authority over the area searched, the
                   search may still be valid under the apparent authority doctrine if the law
                   enforcement officers reasonably believed, based upon the facts available to
                   them at the moment of the warrantless search, the consenting party had
                   actual authority. See id. at 1080, 968 P.2d at 322.
                               The burden of establishing actual or apparent authority rests
                   with the State. See Illinois v. Rodriguez, 497 U.S. 177, 181 (1990); see also
                   United States v. Arreguin, 735 F.3d 1168, 1174 (9th Cr. 2013) ("Mhe
                   government has the burden of establishing the effectiveness of a third
                   party's consent to a search of a defendant's property."). Because review of
                   a district court's determinations concerning "authority to consent to a
                   search requires consideration of both factual" and legal issues, "we review
                   de novo the district court's decisions regarding authority to consent."
                   Taylor, 114 Nev. at 1078, 968 P.2d at 321. In so doing, "this court treats the



COURT OF APPEALS
        OF
     Nete■ow
                                                         6
(0) 1907B
                   district court's findings of fact deferentially. . . ." McMorran v. State, 118
Nev. 379, 383, 46 P.3d 81, 84 (2002).
                   Did Robert have authority to consent to a search of Lastine's bedroom?
                               In the proceedings below, the district court concluded that
                   Robert was "the actual and apparent owner of the home and his authority
                   to consent to a search included [Lastine's1 bedroom." The court did not
                   expressly parse out the legal distinctions between actual and apparent
                   authority and the elements of each in its analysis. See Rodriguez, 497 U.S.
                   at 181-83. We do so now, turning first to actual authority.
                         Actual authority
                               We first address whether Robert had actual authority to
                   consent to a search of Lastine's bedroom. Actual authority to consent to a
                   search is a legal condition that is wholly separate from and independent of
                   what a particular law enforcement officer believes about a third party's
                   authority over a premises or object to be searched.       See id. at 181-82;
                   Matlock, 415 U.S. at 171 n.7 (noting that common authority is based "on
                   mutual use of the property by persons generally having joint access or
                   control for most purposes"). "Actual authority is proved (1) where defendant
                   and a third party have mutual use of and joint access to or control over the
                   property at issue, or (2) where defendant assumes the risk that the third
                   party might consent to a search of the property." Taylor, 114 Nev. at 1079,
                   968 P.2d at 321. "Actual authority does not require an ownership interest
                   in the property by the third party and does not require the actual owner's
                   presence at the time of the search." Id. (citations omitted).
                               Lastine argues that his bedroom was not a commonly shared
                   area. He asserts that while Robert had actual authority to consent to the
                   deputies' search of the common areas inside the house, Robert lacked actual

COURT OF APPEALS
        OF
     NEVADA
                                                           7
(0) 1947R
                   authority to consent to a search inside Lastine's bedroom, which was a
                   separate room of the house.
                               The State counters that because Robert owned and lived in the
                   house, he had actual authority to consent to a search of any room within
                   that house, including Lastine's bedroom. We disagree with the State.
                               The Nevada Supreme Court addressed a third-party
                   cohabitant's consent to a search within a residence in Casteel v. State.
                   There, Casteel appealed from the district court's denial of his motion to
                   suppress evidence the police discovered when they searched his apartment
                   based on his live-in girlfriend's consent. 122 Nev. at 360, 131 P.3d at 3.
                               The supreme court considered, in relevant part, whether
                   Casteel's live-in girlfriend had authority to consent to a search of their
                   shared apartment and Casteel's gym bag, which was inside a closet in the
                   apartment. Id. at 359-61, 131 P.3d at 2-4. It observed that "[a] warrantless
                   search is valid if the police acquire consent from a cohabitant who possesses
                   common authority over the property to be searched." Id. at 360, 131 P.3d at
                   3 (emphasis added) (citing Rodriguez, 497 U.S. at 181). The court concluded
                   that Casteel's live-in girlfriend "clearly consented to the search and had
                   equal control over the apartment." Id.
                               In this case, Robert and Lastine both lived in the residence.
                   However, unlike in Casteel, they did not cohabit, "share," or possess "equal
                   control over" Lastine's bedroom Instead, Robert ceded most of his control
                   of the bedroom to Lastine, and Lastine paid rent for the use of the bedroom.
                   Consequently, Robert was in effect Lastine's landlord.
                               If we view Robert as Lastine's landlord, instead of or in addition
                   to being a cohabitant of the house, his access to Lastine's room would be
                   further limited. See United States v. Warner, 843 F.2d 401, 403 (9th Cir.

COURT OF APPEALS
        OF
     NEVADA
                                                         8
(0) 19475
                   1988) (recognizing landlords' lack of authority to consent to a search of a
                   tenant's apartment) Third parties such as landlords with access to an area
                   only have actual authority to consent to a search of that area when they
                   reserve a right of access "for most purposes," instead of a limited right of
                   access to conduct repairs or maintenance, or engage in any other "narrowly
                   prescribed" set of activities. See id.; see also United States v. Kim, 105 F.3d
1579, 1582 (9th Cir. 1997).
                               Here, Robert did not reserve a broad right of access "for most
                   purposes" to Lastine's bedroom. Robert testified at the suppression hearing
                   that he built the back bedroom as an addition to the modular home for the
                   purpose of permitting others to live there. The room was attached to the
                   home and shared a common roofline, but it was built on a separate
                   foundation for all four of its walls. Robert also testified that he did not
                   spend any time in the back bedroom and he did not enter the bedroom freely
                   as the door was always closed and he knocked before entering.
                   Consequently, Robert had only limited access to Lastine's bedroom and did
                   not have actual authority to consent to the search of that room.
                               Still, if a defendant assumes the risk that some third party,
                   such as a landlord, with limited access to the searched property, "will at
                   times exceed the scope of authorized access," United States v. Sledge, 650
F.2d 1075, 1080 n.10 (9th Cir. 1981), then that third party will have
                   "[actual] authority to consent to [a] search"    Kim, 105 F.3d at 1582. A
                   defendant generally assumes the risk when he cedes control of his property
                   to another. See Taylor, 114 Nev. at 1079, 968 P.2d at 321 (concluding that
                   Taylor gave control of his suitcase to a third party and assumed the risk she
                   might allow law enforcement to search it when the suitcase was checked in



COURT OF APPEALS
        OF
     NEVADA
                                                         9
(0) 19473
                   the third party's name, she kept the baggage claim ticket, and Taylor did
                   not remain with the third party while they were in the airport together).
                               The State avers on appeal that Robert also possessed actual
                   authority because Lastine assumed the risk that Robert would "consent to
                   a search of his own house." The State did not argue this alternative below,
                   and therefore it waived this argument. See Emmons v. State, 107 Nev. 53,
                   60-61, 807 P.2d 718, 723 (1991). But even if the court considered it on the
                   merits, it fails. The State contends that Lastine failed to show he had
                   exclusive control over the room or the details about the living arrangements,
                   yet the evidence reveals that Lastine had a lock on the interior door and
                   had closed the door—so Lastine took steps to protect his privacy interest.
                   Cf. Taylor, 114 Nev. at 1079, 968 P.2d at 321. Moreover, the State's
                   assumption-of-the-risk argument attempts to shift the burden onto Lastine
                   to prove he possessed constitutionally protected privacy interests in the
                   bedroom. At the outset, we reiterate that the burden of proving that a third
                   party had authority to consent to a warrantless search rests with the State.
                   See Rodriguez, 497 U.S. at 181. The defendant does not have the burden to
                   disprove the third party's authority. See id.
                               Here, the State did not provide any proof that Robert entered
                   Lastine's bedroom unannounced or otherwise exceeded his limited access to
                   the bedroom such that Lastine assumed the risk that Robert would exceed
                   his authorized access to Lastine's bedroom. Robert's testimony at the
                   suppression hearing suggested the opposite—Lastine assumed no such risk,
                   as Robert characterized the bedroom as Lastine's space that he rented, and
                   the door was always closed. Additionally, the district court did not make
                   any findings that Lastine assumed the risk. We conclude the State failed
                   to meet its burden to prove that Robert possessed actual authority to

COURT OF APPEALS
        OF
     NEVADA
                                                        10
10) 19473
                   consent to a search of Lastine's bedroom. We turn now to apparent
                   authority.
                         Apparent authority
                                The State argues that even if Robert did not have actual
                   authority to consent to a search of Lastine's bedroom, Robert had apparent
                   authority to authorize the search. Lastine counters that the deputies did
                   not have sufficient facts available to them to justify the search based on the
                   doctrine of apparent authority. We agree with Lastine.
                                Apparent authority is a misnomer of sorts. A third party does
                   not possess apparent authority; rather, apparent authority exists when the
                   law enforcement officers who conducted a warrantless search or seizure
                   based on a third party's consent reasonably believed that the third party
                   had actual authority to give consent. See id. at 183. In this way, apparent
                   authority goes to the key assurance of the Fourth Amendment—that no
                   search will occur that is "unreasonable," not that no imperfect searches will
                   occur. See id. (emphasis added). Thus, the apparent authority doctrine
                   permits warrantless searches and seizures based upon the consent of a third
                   party who lacks actual authority to consent so long as the law enforcement
                   officers who relied upon the third party's consent acted reasonably given the
                   circumstances available at the time of the search or seizure. See id. at 187-
                   89.
                                To determine whether law enforcement officers possessed an
                   objectively reasonable belief that a third party had authority to consent to
                   a search of a certain area, we assess the reasonableness of their belief by
                   considering "the facts available to [them] at the moment." Arreguin, 735
F.3d at 1175 (quoting Rodriguez, 497 U.S. at 188). Again, the State has the
                   burden to show the officers' belief concerning the third party's authority to
                   consent to a search was reasonable concerning "each specific area searched."
COURT OF APPEALS
         OF
      NEVADA
                                                         11
(0) 194711
                   Id. (brackets omitted). When law enforcement officers proceed to search an
                   area based on the consent of a third party "in a state of near-ignorance"
                   without obtaining sufficient information about the third party's authority,
                   we cannot conclude they possessed an objectively reasonable belief that the
                   third party had authority to consent to a search. Id. at 1176.
                               For example, consider the facts of Arreguin as they are similar
                   to the present case. There, nine law enforcement officers knocked on the
                   door of a house they suspected had been used for illegal drug-related
                   activity. Id. at 1171-72. A man answered the door. Id. at 1172. The officers
                   knew little about this man, the various rooms or areas inside the house, or
                   the "nature and extent of [the man's] connection to those separate areas."
                   Id. at 1175. Yet, despite their "near-ignorance," id. at 1176, the officers
                   relied upon that man's consent to conduct a thorough search of a number of
                   rooms inside the house, including the garage. Id. at 1172-73. Ultimately,
                   they learned that the man was a visitor at the home and another occupant,
                   whom they saw but did not question, owned the house. Id. at 1173.
                                The United States Court of Appeals for the Ninth Circuit
                   concluded that the officers acted unreasonably by presuming the man who
                   answered the door had authority to consent to their request to search
                   without further inquiry. Id. at 1177. The court held that "[t]he failure to
                   inquire properly weighs against the government, not [the defendant],
                   because the police are simply 'not allowed to proceed on the theory that
                   ignorance is bliss." Id. (quoting United States v. Dearing, 9 F.3d 1428, 1430
                   (9th Cir. 1993)).
                                We agree with the Ninth Circuit's approach. Law enforcement
                   officers cannot use the apparent authority doctrine to justify a warrantless
                   search when they fail to make a sufficient inquiry into the consenting

COURT OF APPEALS
      OF
    NEVADA
                                                        12
(0) 194713 400,
                   party's "use, access, or control over" the area to be searched.      Id.   We
                   carefully scrutinize searches that occur in private areas such as bedrooms
                   as "Mlle Fourth Amendment's protection is at its zenith within the
                   home. . . ." Thompson v. Rahr, 885 F.3d 582, 589 (9th Cir. 2018) (citing
                   Payton, 445 U.S. at 589-90). Law enforcement officers may not "always
                   accept a person's invitation to enter [thel premises." Rodriguez, 497 U.S. at
                   188 (alteration to the original). When the facts available to and known by
                   the officers are insufficient to establish a reasonable belief that the third
                   party inviting the officers into the home to conduct a search has the
                   authority to do so, "then warrantless entry without further inquiry is
                   unlawful unless authority actually exists." Id. at 188-89.
                               In this case, the district court did not squarely address whether
                   either Deputy Gamboa or Deputy Obos (or both) possessed an objectively
                   reasonable belief based upon the totality of the circumstances available to
                   them that Robert had authority to consent to a search of Lastine's bedroom.
                   The court only stated that Robert was the apparent owner of the home.
                               Neither Deputy Gamboa nor Deputy Obos sufficiently inquired
                   into Lastine's living arrangement. Deputy Gamboa knew that Robert lived
                   in the house, Robert was Lastine's uncle, Lastine owned the truck outside
                   the house, and Lastine may have been in the back bedroom of the house.
                   Deputy Gamboa did not ask Robert about the ownership of the house or any
                   rental arrangements regarding the rooms in the house. And Deputy
                   Gamboa had time to ask Robert additional questions to gather relevant
                   information about Lastine's living arrangement as he waited for Deputy
                   Obos to arrive, but did not do so.
                               When faced with a situation like this in which the suspect in a
                   crime is located within a private area of a home such as a bedroom—not in

COURT OF APPEALS
        OF
     NEVADA
                                                         13
(0) 19473    ce
                      a common area—and law enforcement officers choose to enter the private
                      area without the consent of the person occupying the private area, but with
                      the consent of a third party, they need to ensure the third party has the
                      authority to allow the intrusion. The objective is to determine if the third
                      party has the actual authority to consent to the search as discussed earlier
                      in this opinion. Asking the third party about his control over the private
                      area is the first step. Does the third party have primary control over or
                      mutual use of the private area to be searched? Or is the area controlled and
                      used primarily by the person suspected of the crime? If it is used primarily
                      by the suspect, then further inquiries are needed to determine if it is a near
                      exclusive use such as by a renter or tenant. Conducting such inquires is an
                      indication that officers are acting in good faith in attempting to comply with
                      the law when they do not choose to seek a search warrant. See United States
                      v. Leon, 468 U.S. 897, 907-08, 919-20 (1984) (recognizing policy of limiting
                      the extent of the exclusionary rule when police act in "objective good faith"). 2
                      Such efforts could justify the application of the apparent authority doctrine
                      if actual authority did not in fact exist.
                                   Based on what the deputies knew about Lastine's living
                      arrangement inside Robert's house, it appears they presumed that, because
                      Robert answered the door, lived in the house, and was Lastine's older
                      relative, Robert had authority to consent to the search of Lastine's bedroom.
                      As in Arreguin, the deputies' presumption about Robert's authority based


                            2 We  note that the better practice is to obtain a search warrant when
                      practical, and here, Deputy Gamboa had an opportunity to seek a telephonic
                      search warrant while he waited for Deputy Obos to arrive. See Leon, 468
U.S. at 920-21 (stating that generally there is no illegal police action "when
                      an officer acting with objective good faith has obtained a search warrant
                      from a judge or magistrate and acted within its scope").
Courrr or   APPEALS
        OF
     NEVADA
                                                             14
(0) 19470
                   on the information they gathered was unreasonable. Had the deputies
                   conducted even a brief fact-finding inquiry, they would have learned Robert
                   was the owner, but he did not have actual authority as: (1) Robert built the
                   back bedroom in which Lastine lived as an addition to provide a separate
                   living space; (2) although Lastine was an adult relative, he was also a
                   paying tenant and could come and go as he pleased and have guests over
                   without Robert's knowledge or authorization; and (3) the room had its own
                   doors leading in and out of the house, there was a lock on the interior door,
                   that door was normally kept closed, and Robert did not enter without
                   knocking. 3 However, because the deputies failed to make any inquiries
                   about the use and control of the bedroom, they did not have a sufficient basis
                   to believe Robert had primary or even mutual use, access, or control over
                   the bedroom. Neither Robert's occupancy of the house, nor his status as
                   Lastine's older relative, without more, was enough to support the deputies'
                   belief Robert had authority to consent to a search of Lastine's bedroom.
                   Thus, under the totality of the circumstances in this case, we conclude the
                   deputies did not gather sufficient information to form an objectively
                   reasonable belief that Robert had authority to consent to a search of
                   Lastine's separate bedroom.
                   Did emergency circumstances justify entry into Lastine's bedroom?
                               Lastine argues that no exigency existed to justify the deputies'
                   warrantless entry into his bedroom. The State argued below in its brief that
                   probable cause to arrest and officer safety justified the warrantless entry
                   into the bedroom. The State, however, has abandoned these arguments on
                   appeal and now only argues that the emergency doctrine justified entry into



                         3 Robert   testified to these facts during the suppression hearing.
COURT OF APPEALS
        OF
     NEVADA
                                                           15
(0) 19475
                   Lastine's bedroom as Deputy Gamboa was concerned for Lastine's physical
                   well-being. The district court made no findings as to whether an officer
                   safety exigency or an emergency existed.      See Hannon v. State, 125 Nev.
142, 145-46, 207 P.3d 344, 346 (2009) ("Emergencies. . . are analytically
                   distinct from other exigent circumstances.").
                               Although the State did not clearly present the emergency
                   doctrine as an argument below, 4 we will review the argument de novo and
                   determine whether an emergency justified the deputies' entry into Lastine's
                   bedroom. See id. at 145, 207 P.3d at 346. The subjective intent of the
                   deputies is not relevant as we look to see if they possessed "an objectively
                   reasonable basis to believe that there was an immediate need to protect the
                   lives or safety of themselves or others." Id. at 147, 207 P.3d at 347.
                               The State argues Deputy Gamboa was concerned for Lastine's
                   well-being because there had been a major car accident with damage to
                   Lastine's truck. The State cites to Koza v. State, which describes the
                   emergency doctrine as an urgent need to enter the private premises not to
                   arrest or search, but to protect life or property or investigate a "substantial




                         4Although  Deputy Gamboa answered affirmatively when prompted at
                   the suppression hearing whether he was potentially concerned for Lastine's
                   well-being, there was no other evidence presented that this potential
                   concern led to the warrantless entry into Lastine's bedroom or that the
                   entry was objectively reasonable. Furthermore, in its argument below, the
                   State characterized the situation as a potential hypothetical (as no evidence
                   or legal authority was presented) that the delay that would be caused by
                   the telephonic search warrant process might have adversely affected the
                   well-being of Lastine. But on appeal, the State recites in its brief the factual
                   reason for the entry into the bedroom as, "Andrew refused to show his
                   hands, so deputies entered the room. Robert Lastine [later] thought
                   Andrew needed medical treatment."
COURT OF APPEALS
         OF
      NEVADA
                                                          16
(0) 194711
                   threat of imminent danger." 100 Nev. 245, 252-53, 681 P.2d 44, 48 (1984)
                   (quoting Banks v. State, 94 Nev. 90, 97, 575 P.2d 592, 596 (1978)).
                               When viewed objectively, the facts do not demonstrate a
                   reasonable basis to believe Lastine was in imminent danger. Air bags were
                   not activated at the time of the collision, and Lastine immediately drove
                   from the scene of the accident to his home. Damage was observed to the
                   exterior of his vehicle but not to the interior. There was no blood in or on
                   his truck, and no blood was found in or on the home. Also, the deputies'
                   actions were consistent with a criminal investigation and not the duty to
                   protect life. Deputy Gamboa did not immediately enter the home or the
                   bedroom to check on the welfare of Lastine. Instead, he waited for Deputy
                   Obos to arrive and assist with the search. 5 Also, he did not ask Robert to
                   check on Lastine's well-being at any time. Deputy Gamboa could not recall
                   if paramedics later responded to the scene. He recalled that the fire
                   department was dispatched, but only to check on the smoking vehicle.
                               Moreover, when the deputies attempted to initiate
                   communication with Lastine at his bedroom door, they did not ask if he was
                   injured. And, when they finally entered the room, it was a direct reaction
                   to both Lastine's verbal and nonverbal refusal to show his hands, not
                   because Lastine had been nonresponsive. The deputies then immediately
                   searched, handcuffed, and took Lastine into their physical custody. It was
                   only later when Robert expressed concern over Lastine's well-being that
                   paramedics were summoned. In fact, Robert testified that Deputy Gamboa



                         We note this fact undermines the argument raised in the
                         5
                   hypothetical posed by the State during the suppression hearing because
                   Deputy Gamboa had adequate time during this interval to seek a telephonic
                   search warrant. See NRS 179.045.
COURT OF APPEALS
        OF
     NEVADA
                                                        17
(C) 1947B
                   did not ask for consent to enter the home to check on the well-being of
                   Lastine. Therefore, the totality of the circumstances does not suggest an
                   objectively reasonable basis to believe an immediate entry was needed to
                   protect Lastine. See id.
                                Having concluded that Robert did not possess actual authority
                   to consent to the deputies' entry into Lastine's bedroom, the deputies did
                   not have an objectively reasonable belief that Robert had such authority,
                   and no exigent or emergency circumstances existed, we further conclude the
                   deputies' warrantless search was constitutionally unreasonable. Therefore,
                   the district court erred by denying the motion to suppress all evidence
                   obtained from the deputies' warrantless entry into Lastine's bedroom. See
                   United States v. Pulliam, 405 F.3d 782, 785 (9th Cir. 2005) ("[T]he
                   exclusionary rule reaches not only primary evidence obtained as a direct
                   result of an illegal search or seizure, but also evidence later discovered and
                   found to be derivative of an illegality or fruit of the poisonous tree." (internal
                   quotation marks omitted)).
                   Was the district court's error in denying in part Lastine's motion to suppress
                   harmless beyond a reasonable doubt?
                                The State argues that if the district court erred by denying in
                   part Lastine's motion to suppress, the error was harmless beyond a
                   reasonable doubt, as overwhelming evidence supports the conviction. We
                   disagree.
                                Where the issue has been preserved for appeal, we can only
                   affirm a ruling containing constitutional errors if we are "able to declare a
                   belief that [the errors were] harmless beyond a reasonable doubt."
                   Chapman v. California, 386 U.S. 18, 24 (1967); see also Medina v. State, 122
Nev. 346, 355, 143 P.3d 471, 476-77 (2006). "Under this standard, reversal
                   is not required if the State [can] show beyond a reasonable doubt that the
COURT OF APPEALS
         OF
      NEVADA
                                                           18
(0) 194713
                   error complained of did not contribute to the verdict obtained." Medina, 122
Nev. at 355, 143 P.3d at 477 (internal quotation marks and citations
                   omitted). The State does not meet this burden.
                               Important evidence the State presented at trial to prove that
                   Lastine was the person who committed the crime came from the deputies'
                   illegal entry into Lastine's bedroom. We cannot say beyond a reasonable
                   doubtS that admission of this evidence did not contribute to the verdict.
                   Therefore, we conclude the State has not demonstrated that the district
                   court's erroneous decision to deny the suppression of this evidence was
                   harmless beyond a reasonable doubt.
                                                  CONCLUSION
                               Law enforcement officers may conduct a warrantless search if
                   a third party with common authority over an area consents to that search.
                   A warrantless search based upon third-party consent is lawful so long as
                   the third party has actual authority to consent or the law enforcement
                   officers formed an objectively reasonable belief, based upon the facts
                   available to them, that the third party had authority to consent.
                               Law enforcement officers cannot justify a warrantless search of
                   a bedroom inside a home by pointing to the consent of a third party when
                   the officers have little to no information about that third party's authority
                   in the home. Rather, law enforcement officers should gather sufficient
                   information about the living arrangements inside the home to establish an
                   objectively reasonable belief that the third party has authority to consent to
                   a search therein before proceeding with that search without a warrant, lest
                   they risk the search being deemed unconstitutional. To this end, we
                   encourage law enforcement officers to seek a warrant before conducting a
                   search if practical, even when an exception to the warrant requirement
                   seems to exist.
COURT OF APPEALS
       OF
    NEVADA
                                                         19
(01 194,B cste>
                                    Because the district court erred in denying in part Lastine's
                   motion to suppress evidence and the error was not harmless, we reverse the
                   judgment of conviction and remand with instructions to grant Lastine's
                   motion and suppress all evidence obtained as a result of the illegal entry.



                                                                                           J.
                                                           Gibbons

                   We concur:
                                •
                                                         , C.J.
                   Silver


                                                           J.
                   Tao




COURT OF APPEALS
        OF
     NEVADA
                                                            20
(0) 1947R    eu